Citation Nr: 1130878	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an overpayment in the amount of $3,459.00 was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1970 to October 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction rests with the Waco, Texas RO.  

The Veteran's appeal was remanded by the Board in May 2010 to provide him with notice of the specific amount of the overpayment that is the subject of this appeal.  Although the record reflects that this had already been accomplished in July 2006, it was again accomplished in December 2010.  Accordingly, the Board finds that there has been substantial compliance with the directives of the May 2010 Remand in this case; an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The May 2010 Board remand referred the issue of entitlement to a waiver of an overpayment in the amount of $3,459.00 to the RO.  Review of the claims file does not reflect that any action has been completed with respect to this issue.  Therefore, it is again referred for the appropriate development.  


FINDINGS OF FACT

1.  The Veteran and A.M. were divorced in August 2003. 

2.  The Veteran received additional benefits paid on the basis of a dependent spouse, from September 1, 2003 to December 1, 2005.

2.  The RO was informed of the Veteran's divorce from A.M. in November 2005.  

3.  A.M. was retroactively removed as the Veteran's spouse effective September 1, 2003.  

4.  The removal of A.M. as the Veteran's spouse resulted in creation of an overpayment in the amount of $3,459.00.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $3,459 was validly created.  38 U.S.C.A. § 5112(b) (2) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.204, 3.401 (c), 3.500, 3.501(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, the VCAA is not applicable to the immediate claim as it involves a question of law, and not of the facts of the case.  See Manning v. Principi, 16 Vet. App. 534 (2002).

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f) (West 2002).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b) (2) (2010).

The effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n) (West 2002).

With respect to the effective date for additional compensation or pension for dependents, the effective date will be: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. (2) Date dependency arises. (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action. (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b) (2010).  The payment of increased compensation due to an added dependent shall commence on the first day of the calendar month immediately following the month in which the award became effective.  38 C.F.R. § 3.31 (2010).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2010).  

The Veteran has appealed the validity of the $3,459.00 overpayment created when his former wife, A.M., was removed from his award effective September 1, 2003.  The evidence shows that the Veteran married A.M. in September 1999, and in September 2004, submitted correspondence to add her to his award.  In December 2004, the Veteran indicated that he was married to D.M. as of August 2004.  In a November 2005 report of contact, the Veteran reported that he and A.M. divorced in August 2003.  

In a December 2005 letter, the RO informed the Veteran that they removed A.M. as his spouse because he was now married to D.M., and proposed to remove A.M. retroactively from his award effective September 1, 2003.  The RO stated in the letter that if the date was incorrect, the Veteran should submit a copy of his divorce decree for his marriage to A.M.  The Veteran replied in February 2006 that he was still married to the same person and that nothing had to be changed.  The RO notified the Veteran in June 2006 that his benefits were reduced retroactively to remove A.M. effective September 1, 2003, resulting in an overpayment of benefits.  The Veteran notified the RO of his disagreement in July 2006, and this appeal followed.  

Based on the evidence presented, the Board finds against the claim.  Although the Veteran notified the RO that he married D.M. as of August 2004, he did not notify them of his divorce from A.M until November 2005.  The claimant bears the burden of notifying VA of a change in marital status.  Even if the RO may have inferred that A.M. was no longer the Veteran's spouse, through death or divorce, it remained the Veteran's responsibility to notify the RO, which he did not do until November 2005.  Thereafter, A.M. was removed as a dependent spouse, effective December 1, 2005.  By that point, he had already been paid as still having been married to A.M. for the period from August 2003 through December 1, 2005.  Thus, the benefits paid to the Veteran for the period where he was no longer married to A.M., but had yet to notify the RO of his divorce, were incorrectly paid and constitute a valid overpayment.  

The Veteran argues that the overpayment occurred when the VA received information that his spouse was deceased, but the record does not support his contention.  Although the Veteran indicated in December 2004 that he married D.M. in August 2004, the fact remains that he did not report his divorce from A.M. at any time prior to November 2005.  The overpayment resulted from his failure to report his divorce, not from information about A.M. being deceased.  

Accordingly, the claim is denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

An overpayment in the amount of $3,459.00 was validly created; the appeal is denied.





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


